Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  158171(54)(55)                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  TOWNSHIP OF WILLIAMSTOWN,                                                                                          Justices
           Plaintiff-Appellee,
                                                                   SC: 158171
  v                                                                COA: 337469
                                                                   Ingham CC: 15-000570-CZ
  SANDALWOOD RANCH, LLC, ALEC
  KOLENDA, and SARAH KOLENDA,
           Defendants-Appellants,
  and

  LOVE ADVERTISING, INC.,
             Defendant.
  __________________________________________/

         On order of the Chief Justice, the motions of defendants-appellants to extend the
  time for filing their reply and to exceed the page limitation are GRANTED. The reply
  submitted on September 18, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 27, 2018

                                                                              Clerk